Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 have been amended to address the indefiniteness of the preamble of the claims, while claim 1 has been further amended to include a newly added limitations. Claims 1-6 are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoyoshi (JP H0215983, machine translation is used in the rejection below).

With respect to claim 1, Motoyoshi discloses a battery module comprising: 
a case body (12 – upper plate) including a flat plate portion (flat top of plate 12) and a base portion (17 – negative contact) projecting from the flat plate portion (flat top of plate 12) (Fig. 3), the base portion (17) comprising a region of the case body having a thickness greater than a corresponding thickness of the flat plate portion (12) (Fig. 4);
a circuit board (13 – circuit substrate) including a through-hole (15) formed in a thickness direction, the base portion(17) being inserted into the through-hole (15) (Fig, 4); and 
a battery (14) placed on and held by the base portion (17) (Fig. 4).

With respect to claim 2, Motoyoshi discloses the base portion (17) of the case body (12) inserted into the through-hole (15) in the circuit board (13) penetrates through the through-hole (15) and projects beyond the flat plate portion (12) of the circuit board (13) (Fig. 4).

With respect to claim 3, Motoyoshi discloses an opening dimension (16) of the through-hole (15) in the circuit board (13) is smaller than an outer shape dimension of the battery (14) (Fig. 4).

With respect to claim 5, Motoyoshi discloses an opening dimension (lower part of hole 15) of the through-hole (15) in the circuit board (13) is larger than an outer shape dimension of the battery (14) (Fig. 4).

With respect to claim 6, Motoyoshi discloses a part of the battery (14) placed on and held by the base portion (17) of the case body (12) is disposed in the through-hole (15) in the circuit board (13) (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Motoyoshi as applied to claim 1-3 and 5-6 above and further in view of Tuttle (U.S. 5558679).

With respect to claim 4, Motoyoshi discloses a battery (14) being secured to the base portion (17) of a case body (12), but does not disclose the use of adhesive material to secure said battery.
Tuttle disclose a battery contact assembly ([abstract]) and teaches that adhesive (62) is used in contact with a battery surface (34) (Fig. 3). Tuttle further teaches that the adhesive (62) is used to secure the battery to the base portion (substrate) (Col 3, L5-9). 
It would have been obvious to one having ordinary skill in the art to use adhesive as taught by Tuttle in the battery case disclosed by Motoyoshi in order to secure the battery.

Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are premised upon the assertion that the base portion (17) taught by the primary reference does not act as part of the case body and is not thicker than the flat plate portion (12). Examiner directs the applicant to fig. 4 of the reference to show that the base portion (17) extending through the top of the opening, and thus is greater in thickness than the flat plate portion (12). Additionally, base portion (17) is used to support battery (14), which is also the case with the instant application according to paragraph 28 of the instant specification. Further, the intended use of the base portion (17) does not differentiate it from its structural ability to act as a frame or case for the battery. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727